Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner has attempted to point out every error in the claims, however it is possible that the indefinitenesses present prevent a more detailed explanation of the portions which are not specifically treated. Applicant is cautioned to make the claims clear, so that a complete examination of the subject matter can take place. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 6 and 13 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claims 5, 6, and 13 each recite that portions of the claimed structure of the device, whether recited in method form or apparatus form, are prevented from moving in “at least three” or “at least four” orthogonal directions. This is impossible, and embodies scope which is impossible. “Orthogonal” is understood to mean having right angles, so by defining more than three “orthogonal” directions (“at least three”, “at least four…”) as part of the claim, the claim has become impossible to practice. In three-dimensional space there are not more than three orthogonal directions, since after the third orthogonal direction, any additional orthogonal will be the same as one of the first three orthogonal directions (or at least not orthogonal to one or more of the previous orthogonals). The scope of claims 5, 6 and 13 therefore embodies impossible subject matter which is inoperative and therefore lacks utility as claimed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Claim 1 requires “applying the at least one weld (1) to fixedly attach each one” which lacks written description. This claim term includes subject matter not disclosed such that a person of ordinary skill would believe applicant to be in possession of the claimed invention. It encompasses applying a single weld to multiple cutting members, which was not disclosed in the specification, and therefore lacks appropriate written description, and is rejected under 112(a). 
Regarding claim 9, Claim 9 requires “a plurality of cutting modules” and “a plurality of attachment sets” and “said cutting module (1) is joined with said support body by a weld” which appears to be claiming a set of modules and sets mounted by a single weld. See also indefiniteness rejection infra. 
Claims 5, 6, and 13 each recite that portions of the claimed structure of the device, whether recited in method form or apparatus form, are prevented from moving in “at least three” or “at least four” orthogonal directions. This is impossible, and embodies scope which is impossible. It is not clear what this means (see 112(b) rejection below) and it is not understood therefore, that applicant had possession of the claimed scope, since the movement in more than three or four or more orthogonal directions, despite being recited, is nonetheless not seen in the figures, or explained anywhere in the specification in such a way that a person of ordinary skill would understand applicant to have possession of the claimed subject matter. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “support body by complementary inter-fitting said at least one module support surface with one of said sets having at least one complementary body support surface…” which is indefinite. The term “complementary inter-fitting” is not reasonably clear, since the nature of the complementary-ness is unbounded, and it cannot be determined which element the fitting must be complementary to. Similarly, claiming sets which have “at least one… surface” is indefinite, since a set cannot have only one of something—to be a ‘set’ as that term is reasonably understood requires the presence of another item, and without reflecting an appropriate interrelatedness between the sets. It is also not clear whether the ‘compelentary inter fitting” is being claimed as having one or more complementary natures with the ‘body support surface’, or if they are each complementary to something. The claims are indefinite as a result. It is not clear if “Sets” refers to a mounting location, per se, in the nature of a ‘setting’ or environment or if it refers to a set of surfaces—meaning a collection of a type of surfaces. The claim language is ambiguous as to what the meaning is. 
Claim 9 similarly requires “sets” which is not clear in the same manner as referenced with respect to claim 1 above. Claim 9 requires “each attachment set having at least one complementary, counter facing body support surface…” which is unclear. How can a “set” have only one surface? This is contrary to the meaning of the term ‘set’ which has not been reasonably definitely redefined. Additionally, how is the support surface “complementary”? Complementary to what is left unstated and indefinite in the context of the claim as a whole. 
Regarding claim 9, Claim 9 requires “a plurality of cutting modules” and “a plurality of attachment sets” and “said cutting module (1) is joined with said support body by a weld” which is indefinite. It cannot be ascertained whether the claim is to all modules coupled to all sets with individual welds, or with a single weld, or else that there is only claimed a single connected module and set by a single weld. The scope is indefinite and therefore rejected under 112(b). 
Claim 9 recites “ a support member  having a sintered cutting member  fixedly attached thereto, said support member having at least one module support surface.” The term support member (noted below under the claim interpretation heading) invokes 112(f) treatment, as ‘member’ is nonce, and has a functional modifier (‘support’) and no sufficient structure to perform the support. Noted is the presence of “surface” but a single surface is not a sufficient condition to perform support of a member; it is unclear what form a single surface member would take, as the only known single surface items are mobius strips, which are mental constructs not truly existent in three-dimensional space. However, it is also indefinite, in that the supporting function is not tied to any element such that the determination of what is needed to be supported is not recited. The scope of the claim limitation is indefinite. Similarly, looking to the specification, as required by 112(f), the specification designates that a support member “ support member may be arranged with two legs and/or at least one leg….” This is clearly an indefinite definition of the term—the nature and content of the support member is not reasonably bounded as required by a 112(f) importation. It is indefinite to say something has two legs and/or one leg. How can something have both two legs AND one leg. The statement of what the support member does (“hindering movement in a at least 3, preferably 4 orthogonal directions.” ) does not enhance the clarity of the structure being claimed, since the function is indefinite due to the orthogonal confusion, and also because where structure is imported from the specification in a 112(f) recitation, as here, the specification must give a clear and complete indication of the particular structure being required, which is lacking in this instance. 

Claim 1 requires “pre-mounting each cutting module” in step e, and “f) applying the weld” which is indefinite. It is not clear that the term “pre-mounting” refers in any way to the order of steps, nor is the scope of what could be considered “pre-mounting” clear. The language is not as precise as the language allows, and here the claim scope becomes unreasonably indefinite, since it cannot be ascertained whether applicant is claiming pre-mounting all the members and then welding all the members, or if the steps are claimed such that the pre-mounting is before the welding with respect to any individual member, but not necessarily as a whole group.
Claim 1 requires “applying the at least one weld each one” which is indefinite. It is unclear whether this claim encompasses scope whereby a single “weld” attaches multiple cutting modules. The claim would appear to encompass that scope which also lacks appropriate written description, see above. Because it cannot be determined whether the claim is only requiring individual single welds for each respective cutting module, or if it includes the scope of a single weld attaching all of the at least ‘plurality’ in ‘one’ weld. 
Claim 3 requires “in each of the 2 different directions” when there have already been two pairs of two directions claimed. This claim limitation lacks appropriate antecedent basis, since the directions cannot be the same as each other, and therefore it is unclear and indefinite what “in each of the 2 different directions” means. 
Claims 5, 6, and 13 each recite that portions of the claimed structure of the device, whether recited in method form or apparatus form, are prevented from moving in “at least three” or “at least four” orthogonal directions. This is impossible, and embodies scope which is impossible. It is not clear what this means, since orthogonal means perpendicular, and having more than three orthogonal directions will begin to make directions which are the same as the first three directions. If applicant intended some kind of restriction of moving in a plane, then the up/down ‘orthogonal’ such as they might be understood by applicant would not be “orthogonal” rather they would be parallel—this is why it is hard to credit any other conception of orthogonal; the first two orthogonal directions are perpendicular, the third must be perpendicular to both previous orthogonals or else it is not an ‘orthogonal’ as claimed. 
Claim 8 requires “a centralized manner” which is indefinite. Similarly, ‘first location’ is indefinite. It cannot be reasonably understood when the “manner” of production is “centralized” in that that term has no reasonable boundary. One of ordinary skill would be unable to ascertain the metes and bounds of this claim limitation. Does it mean one workbench, one factory, one city, or one country? It is wholly ambiguous. It is also unclear whether the terms “centralized manner” and “second locations” must conflict. 
Claim 8 requires multiple steps produced at “a plurality of second locations” which is indefinite. Does this mean there are multiple distinct second locations? Must there be distinct second locations, or is a single ‘location’ sufficient for the steps to be performed? The claims are ambiguous. Similarly, “in a distributed manner” is unclear, since it is not apparent whether one or more ‘second’ locations are distributed from each other, or from the ‘first location.’  It is not reasonably clear whether the claim is requiring each of steps d-f to have a specific ‘second’ location or whether a single second location is being claimed for the performance of all the d-f steps. 
Claim 9 requires “standard technics” which is indefinite. There is no scope or meaning that a person of ordinary skill would understand the term “standard technics” to be limited to, and therefore the boundary is unknowable. The examples given in the specification does not provide a limiting definition, and in the absence of a clear disclaimer of scope none will be inferred. To disavow claim scope a disclaimer must be “clear and explicit” (See MPEP 2111.01 IV or “clear and unmistakable” 2111.01 IV (B)).
Regarding claim 4, the statement “said weld in step d” does not further limit claim 4, and is indefinite, since “said weld in step d” lacks antecedent basis. Step d recites: “d) Providing the support body 
Claim 15 recites “preferably said gap…” which is indefinite, since ‘preferable’ limitations may or may not be optional, and therefore the scope of the claim is ambiguous. 
Claim 17 recites “abrasive resistant” which is not understood. It is believed that this refers to “abrasion resistant” or else “abrasive” material. These are different types of materials, but the scope cannot be ascertained as written. One is resistant to being abraded, and the other is the material used to abrade. The claim terminology here is indefinite. 
Claim 18 requires “is made in steel” which is confusing. It is unclear if this recitation means that the device is inside steel, or if the body is constructed from/ of steel. 
Claim 19 requires “ support member by a laser weld is made in steel and also the support member and wherein the steel quality…” which is a confusing and run on segment that cannot be understood. “and also the support member” does not clearly belong to the weld, or to the steel quality, and has no independent meaning standing alone. The clause is wholly indefinite. There is also a problem with the use of “said support member….and also the support member” the crossed out (11) and (2) gives an indication that perhaps applicant intended these elements to refer to different things, but the claim itself presently makes no sense as to which member / element etc. is doing what. The cutting member is understood to refer to the sintered component/ and the cutting tool to the whole device. The support element is believed to have been intended as one of the recitations, but it is too unclear to speculate. The claims will be examined as best understood. 
Claim 16 is rejected as being indefinite for the parallel recitation of: “grains or powder with a hardness of said grains or powder at least corresponding to the hardness of diamond grains or diamond powder, wherein said grains or powder is in the form of diamond grains or diamond powder.” It is unclear what scope the claim has, since each term should not be surplusage. The requirement that the grains be diamond would appear to swallow the other limitation that the hardness of the grains ‘at least correspond to’ diamond, since nothing can be diamond grain or powder without inherently having the hardness of diamond grain or powder. This clause is not understood, as a result. Also, it is unclear what can be “in the form of diamond grains or powder”—it is believed this means “is” grains or powder. The phrasing raises a question as to the limiting effect of the clause “form of …grains or powder.” Which should be corrected. 


Claim Rejections - 35 USC § 112(d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 4, the statement “said weld in step d” does not further limit claim 4, and is indefinite, since “said weld in step d” lacks antecedent basis. Step d recites: “d) Providing the support body 
Applicant may cancel the claim(s), or amend the claim(s) to comply with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a support member” in claim 9.
Member is a nonce term, with no structure imparted. The functional claiming language here is “support” and the balance of the claim reveals inadequate structure for performing the entire claimed function of “support.” This construction is also indefinite since the function “support” cannot be understood to require any particular supporting functions—the nature of what is supported is unclear, see above under 112(b) heading. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Prior art

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pederson (SE530344).
Regarding claim 9, Pederson discloses A cutting tool (figure 1- 3, inter alia), comprising 
a support body (1 figure 1) equipped with a plurality of cutting modules (13 figure 3, inter alia)) fixedly attached to one edge of the support body (each are attached to the rim edge as seen in figure 2), 
wherein each cutting module (2, 3, 4 figure 1) comprises a support member (3 figure 1) having a cutting member (2 figure 1) fixedly attached thereto (As seen in figure 2, inter alia). 
 The clause “having a sintered cutting member” is a statement of product-by-process, and the ‘sintered’ nature does not affect the structure of the cutting member; as long as the member is a cutting member and could have been formed in any type of sintering it will meet the claim limitation. Here, 2 was disclosed as formed by sintering (even if not-- it is the same structure as claimed, and therefore the process of production cannot patentably distinguish). 

Further, Pederson discloses said support member (3, figure 2) having at least one module support surface (e.g. 4 figure 3) and said support body (1 figure 1) having a plurality of attachment sets (See plurals used in the abstract, “tips” “blades” inter alia), each attachment set having at least one complementary, counter facing body support surface (5 figure 1) and wherein said cutting module (2/3, inter alia, figure 1) is joined with said support body (see figure 8, inter alia) by weld (*abstract, inter alia).

Claim(s) 9-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by DeKok (US 4,641,628).

Regarding claim 9, deKok discloses a cutting tool (see abstract), comprising a support body (15 figure 1) equipped with a plurality of cutting modules (48/19 figure 2) fixedly attached to one edge of the support body (see figures 1 and 3, where 15 forms a circumferential peripheral edge for mounting each of the plurality of cutting modules), wherein each cutting module (figure 2) comprises a support member (48/36) having a sintered cutting member (19 is a cutting member per se and as discussed supra, ‘sintered’ is a product by process limitation, and does not affect the scope of the claim to limit the cutting member to a specific method of formation, so long as the structure shown could be made by the process; here the element 19 is implicitly noted to be “metal bonded diamond particles” at col. 1 lines 24+) fixedly attached thereto (e.g. figure 5), said support member (48/36) having at least one module support surface (inside surfaces of 36 bounded by 38, in figure 2) and said support body (15) having a plurality of attachment sets (21, 42, 50 figures 2 and 5), each attachment set having at least one complementary, counter facing body support surface (42, 50) and wherein said cutting module (19, 20/36) is joined with said support body (15) by means of a weld (weld line shown in figure 5; the module inclusive of 48 and 19 are held fast to 15 by at least the weld joining 21 and 15 permanently—as disclosed at column 1 line 65-66).  
	

Regarding claim 10, deKok further discloses support member (48/36/49) is arranged with a main body (36) extending substantially along said cutting member (19, figure 2, figure 5) and that said main body (36), at an opposite side in relation to said cutting member (19), is arranged with at least one leg (49 figure 2) protruding in a direction away from said cutting member (as seen in figure 2, the legs point left relative to the 19 which is on the right side of the main body 36) and wherein at least one of said module support surfaces (the interior surfaces bounded by 38 within the legs of 20/36) is arranged on said leg (49 has an inside surface figure 2), such that at least a part of the complementary support surfaces hinder movement in at least 2 orthogonal directions *(as mounted in figure 5 or 1, the surfaces will resist movement in the up/down, left/right and into out of the plane of the figure directions, since they are mated and therefore resist movement by friction). 
  
Regarding claim 11, deKok further discloses the cutting tool according to claim 10, wherein said at least one leg (49) is arranged with a plurality of module support surfaces (at least the interior surface of 49 and the ‘bottom’ of the leg 49 are ‘plurality’ as claimed) to hinder movement (both surfaces, and due to claim breadth, a number of smaller surfaces anywhere within the planar components of 49, hinder movement in various directions), also prior to welding (this clause is inoperative because it does not refer to any of the components of the claim that are welded or could be welded), in at least 3 orthogonal directions (As noted above, as configured the leg will resist movement in at least three orthogonal directions, as that term can best be understood to mean any three directions; but also the mounted condition shows resistance to all directions of movement).  
Regarding claim 12, deKok discloses further said support member (20/36) is arranged with at least two legs (48/49 figure 2).  
Regarding claim 13 deKok discloses further wherein said at least one leg or an intermediate space between two legs (38 figure 2) is formed to provide form fit hindering movement in at least 3 orthogonal directions (As seen in the mounting of the space 38 to be filled by 42/50 movement in all directions is hindered).  
Regarding claim 14. deKok discloses further a cavity (41/40) between edges (this is a boundary limitation—the cavity must be located within the boundary defined by the edge of the member 36 and the member 15, and therefore the cavities shown in figure 2/ 4/ inter alia, clearly discloses this limitation) of the support member (36/20) and support body (15) is filled with a filling material (44 is a rivet inserted into the cavity; the rivet material is therefore filling material per se).  
Regarding claim 15, deKok discloses further wherein a gap (16 figure 1) is arranged between each neighboring cutting module (see figure 1), wherein preferably said gap (16) is, at least partly, defined by outer facing edges of two neighbouring cutting modules (see figure 1).  
Regarding claim 17, deKok discloses further wherein said support member is in any of form defined below; a form of: a. a disc (see figure 1) with the abrasive resistant edges (as best understood, the metal matrix diamond bit 19 is abrasive and/or abrasion resistant; note the claim does not specify any specific amount of abrasion or abrasion resistance, so any modicum thereof is anticipatory) on the outer radial periphery of the disc (As seen in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (SE530344) in view of Kawata (US 5,012,792).

Regarding claim 1, Pederson discloses a method for producing a cutting tool (See abstract), including providing sintered cutting members (2 figure 1; disclosed as a cemented carbide or equivalent; here the claim is directed to the provision, not the specific formation step of a sintering/ and as such is met thereby; though Pederson discloses specifically sintering). The disclosure shows and describes forming the whole saw including multiple tips, and as disclosed the point of the disclosure is to provide the tips and an appropriate intermediate member so that the tips are usefully permanently mounted to the intermediate and the intermediate to the base of the blade (abstract, inter alia). Each tip is mounted first onto the intermediate member analogous to the modules of the present claim. Similarly, each member is mounted onto a support (intermediate) to form modules (intermediate/ etc. as in the abstract). Each will have “complementary counter facing body supports” as seen at the interaction of the recess 4 with the flange provided therein (see figure 1). The connection is provided as follows : “The use of an intermediate part further provides access to a much larger contact surface between the intermediate part and the supporting part, so that for this connection completely different attachment methods, such as gluing…” Pederson does not disclose that the intermediate member is fastened to the substrate support by a weld—rather using a glue. 
Fastening intermediate members supporting grinding materials to substrate or base support bodies is known to take place through the ordinary expedient of welding—as shown in Kawata (US 5,012,792): “A cassette stand 22 having a concave section is fixedly mounted on an end face of said outside portion 23 of the substrate by welding and the like. Reference numeral 21 designates cutting chips obtained by bonding super grinding material particles, such as diamond particles, with metal…” 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to modify Pederson’s method to include the step of welding the intermediate portion to the substrate, since doing so provides a permanent and rigid type of connection known and taught in the same art as the present application. Using welds in lieu of glue would require no more than ordinary substitution, and would have no unexpected result and require no undue experimentation, since Kawata shows the use of welds for the same kind of connection between elements in a cutting tool, and therefore has a reasonable expectation of success based on the disclosure in the art. 

Claim(s) 2-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (SE530344) in view of Kawata (US 5,012,792) as applied to claim 1 above, and further in view of Tselesin (US 5,791,330).
Peterson discloses that the tip is formed from ceramic, for instance, and may be formed together with the intermediate part by sintering or casting together, but does not specifically suggest laser welding the tip to the intermediate portion. 
Tselesin discloses that in the art of attaching abrasive elements with durable properties to saw blade bodies, it is old and well known to perform that attachment with the use of laser welds specifically. “This structure can be formed by direct manufacture, or by manufacturing contoured parts, such as shown in FIG. 21, and subsequently assembling the parts by brazing, fusing, gluing or welding. The welding can include laser and electron beam welding as well as the more conventional techniques.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to modify Pederson’s method by attaching the hardened tip to the balance of the intermediate member with a laser weld, since doing so was a known method of attaching the hardened components of cutting tools to their intermediate and base member materials (As taught in Tselesin) and doing so would be a known and conventional fastening assembly requiring no unexpected results, and requiring no undue experimentation, as Tselesin demonstrates the ubiquity, ease and perfunctory nature of selecting a laser weld technique for fastening in this context. 
Regarding claim 3, 5, and 6, to the extent understood, the socket and projection as shown in Pederson restrains movement in at least 4 ‘orthogonal’ directions, which is understood to mean resist movement in any 4 directions (such as those that are only a few degrees apart). Any four directions in the plane perpendicular to the projection of the base body will resist movement. Note the serious issues of indefiniteness treated above. 
Regarding claim 4, the statement “said weld in step d” does not further limit claim 4, since step d does not recite any weld. Claim 4 is therefore co-extensive with claim 1.  
Regarding claim 7, although the “sliding” is not explicit in Pederson, the abutment of the mating surfaces is shown, and there is not an alternative explanation for how the mating surfaces come into abutment. It is clear that a movement along the axis of the tooth would achieve the mating, and having no alternative approach route, the sliding up/down axially onto a mated position would be prima facie obvious in light of Pederson. 
	Regarding claim 8, Pederson does not explicitly discuss performing steps a-c at a different location than steps d-f, however, the resultant product would be the same, and the overall number and nature of the steps would be the same in either event. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Here, the difference between claim 8 and the rejection set forth above under §103 would be only in the location of the performance of some of the steps, with no difference in the steps themselves. There is nothing technically different about performing known steps in a different location—and the result of doing so are clearly predictable. Specifically, the effect of performing the steps in different locations will be that the steps take place spaced apart from one another (predictably spaced according to where they were performed), by some indefinite amount (See 112(b) rejections supra). 
This difference cannot be the basis for patentability, as the difference would have no unexpected result and only uses known steps as shown in the art as a whole. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeKok (US 4,641,628) as applied to claims 9-15 and 17 above, and further in view of Koroku (US 6,192,875).

Regarding claim 16, deKok is not explicit about the grains or powder of the diamond bit 19, and therefore lacks a specific teaching that the cutting member (19) contains grains or powder in the form of diamond grains or diamond powder (which per se have the property: with a hardness of said grains or powder at least corresponding to the hardness of diamond grains or diamond powder). 
The type of blade bit here claimed is old and well known in the cutting arts, as evidenced by Koroku (US 6,192,875): “Four types of commercially available diamond abrasive grains A, B, C and D for a saw blade said to have high high-temperature strength were prepared. The particle size of each diamond abrasive grain was (#30/#40) (grain size: 600 to 425 .mu.m). Diamond tips consisting of abrasive grain layers were prepared by mixing material powder of a metal bond to the respective diamond abrasive grains as a binder and performing sintering.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to have modified the generic bit of deKok to use specifically the diamond abrasive grains specified in Koroku, since Koroku is the same field of endeavor and explicitly motivates their selection by indicating they have “high high-temperature strength.” 




Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over deKok (US 4,641,628) as applied to claims 9-15 and 17 above, and further in view of Pfaltzgraff (US 5,040,436).

Regarding claim 18, deKok lacks a disclosure that the base and support are made of steel, therefore does not disclose “support member (11) is made in steel and also the support member (2) and wherein the steel quality of said support member (11) is compatible for welding with standard technics with the steel quality of the support member (2)” as claimed.  

Regarding claim 19 the indefinite recitation “cutting support member (11) by means of a laser weld (15) is made in steel and also the support member (2) and wherein the steel quality of said support member (11) is compatible for welding with standard technics with the steel quality of the support member (2)” is best understood to mean that the blade body, the support member intermediate member are both made from steel, and of a type that is suitable for being welded together. 
In the field of saw blades, it is known to fasten components together where desirable by welds of an appropriate nature, and to use steel as the base material for most components, since steel is known to be strong and durable, available widely and easy to machine. For instance, Pfaltzgraff (US 5,040,436) discloses: “After the welding current is removed, the welded junction is next cooled by a jet of compressed air directed at the welded junction by a restricting nozzle 66 (FIGS. 6, 7). The compressed air is supplied to nozzle 66 at a pressure of approximately 40 psi from a compressed air source 65 through an air hose 67 switched by a solenoid valve 69. This cooling process continues for a time period set by control system 15, typically on the order of ten seconds. The time period is chosen to reliably cool the saw blade to below 250 degrees Farenheit so as to obtain a full martensitic transformation of the saw body material. The saw body material is typically 1095 carbon steel, so if it is not cooled to below 250 degrees Farenheit before annealing, the resulting weld may prove unsatisfactory.” Which demonstrates that it is known to use welding to fasten components of blades, that blades are known to be steel—such as 1095 carbon steel, and that the person of ordinary skill is able to select appropriate material and know what the properties of welds will be when selected. 

Regarding claims 18 and 19, the selection of “steel” that is appropriate to weld is not inventive, given the disclosure as a whole. In the same field of invention it would have been obvious to one skilled in the art at the time of the invention to modify deKok by making the base and intermediate components steel as taught by Pfaltzgraff, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Here, the art shows that weldability of components is desirable in making blade components, and steel is a known component to make blades and components thereof from, and would be predictable and require no undue experimentation to implement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/            Acting Supervisory Patent Examiner of Art Unit 3724